

116 HR 3821 IH: To amend the Fair Credit Reporting Act to make improvements to the regulation of consumer reporting agencies and protect consumers, and for other purposes.
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3821IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. McHenry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to make improvements to the regulation of consumer reporting
			 agencies and protect consumers, and for other purposes.
	
		1.Cybersecurity supervision and examination of large consumer reporting agencies
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following:
				
					630.Cybersecurity supervision and examination of large consumer reporting agencies
 Consumer reporting agencies described under section 603(p) shall be subject to cybersecurity supervision and examination by the Bureau..
 (b)Clerical amendmentThe table of contents of the Fair Credit Reporting Act is amended by adding at the end the following:
				
					
						630. Cybersecurity supervision and examination of large consumer reporting agencies..
			2.Prohibition on the use of Social Security numbers
 (a)In generalSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following:
				
 (i)Prohibition on the use of social security numbersA consumer reporting agency described under section 603(p)— (1)may not make any consumer report containing a social security number; and
 (2)may not use the social security number of a consumer as a method to verify the consumer.. (b)Conforming amendmentSection 609(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681g(a)(1)) is amended by striking except that— and all that follows through (B) nothing and inserting except that nothing.
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 3.Exclusion of paid medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended, by adding at the end the following:
			
 (9)Paid debt arising from the receipt of medically necessary, non-elective medical services, products, or devices which from the date of payment, antedate the report by more than 1 year..
		4.Security freezes for protected consumers
 (a)Placement of freezeSection 605A(j)(2)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(j)(2)(A)) is amended to read as follows:
				
 (A)In generalUpon receiving a direct request from a protected consumer’s representative, by mail, toll-free telephone, or secure electronic means, that a consumer reporting agency place a security freeze, and upon receiving sufficient proof of identification and sufficient proof of authority, the consumer reporting agency shall, free of charge, place the security freeze not later than 3 business days after receiving the request directly from the protected consumer’s representative.. 
 (b)Removal of freezeSection 605A(j)(4) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(j)(4)) is amended— (1)in subparagraph (A)(i), by inserting after Upon the direct request the following: , by mail or secure electronic means,;
 (2)in subparagraph (A)(ii), by inserting after Upon the direct request the following: , by mail or secure electronic means,; and (3)in subparagraph (C)—
 (A)by striking not later than— and inserting the not later than 3 days business days after receiving the request directly from the protected consumer or protected consumer’s representative.; and
 (B)by striking clauses (i) and (ii). 5.Public record data sources in consumer reportsSection 605(d) of the Fair Credit Reporting Act (15 U.S.C. 1681c(d)) is amended by adding at the end the following:
			
 (3)Public record dataIf a consumer reporting agency furnishes a consumer report that contains public record data, such consumer reporting agency shall include the source of such public record data in such report..
		6.Prohibition on including adverse information related to predatory mortgage lending
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following:
				
					605C.Adverse information relating to predatory mortgage lending
 (a)In generalA consumer reporting agency may not furnish any consumer report containing any adverse item of information relating to a covered residential mortgage loan (including the origination and servicing of such a loan, any loss mitigation activities related to such a loan, and any foreclosure, deed in lieu of foreclosure, or short sale related to such a loan), if the action or inaction to which the item of information relates—
 (1)resulted from an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity of a financial institution, as determined by a court of competent jurisdiction; or
 (2)is related to an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity of a financial institution that is the subject of a settlement agreement initiated on behalf of a consumer and that is between the financial institution and an agency or department of a local, State, or Federal Government.
 (b)Covered residential mortgageIn this section, the term ‘covered residential mortgage loan’ means any loan made primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in section 103(w) of the Truth in Lending Act), including a loan in which the proceeds will be used for—
 (1)a manufactured home (as defined in section 603 of the Housing and Community Development Act of 1974);
 (2)any installment sales contract, land contract, or contract for deed on a residential property; or (3)a reverse mortgage transaction (as defined in section 103(cc) of the Truth in Lending Act)..
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following new item:
				
					
						605C. Adverse information relating to predatory mortgage lending..
			7.Prohibition on including adverse information when financial abuse has been determined
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 6, is further amended by inserting after section 605C the following:
				
 605D.Adverse information in cases of financial abuseA consumer reporting agency may not furnish a consumer report containing any adverse item of information about a consumer that resulted from intentionally abusive or harmful financial behavior if—
 (1)a court of competent jurisdiction, in a lawsuit that is not a class action lawsuit, has determined that the consumer is a victim of such intentionally abusive or harmful financial behavior;
 (2)such intentionally abusive or harmful financial behavior was conducted by a spouse, family or household member, caregiver, or person with whom such consumer had a dating relationship; and
 (3)such consumer did not participate in or consent to such behavior.. (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605C the following new item:
				
					
						605D. Adverse information in cases of financial abuse..
			8.Prohibition on including adverse information when a student obligor is defrauded
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 7, is further amended by inserting after section 605D the following:
				
					605E.Adverse information in cases of a defrauded student obligor.
 (b)In generalA consumer reporting agency may not furnish a consumer report containing any adverse item of information about a consumer that resulted from a private student loan obligation if—
 (1)such consumer is a student obligor with respect to such private education loan; and (2)a court of competent jurisdiction, in a lawsuit that is not a class action lawsuit, has determined that such consumer is a victim of fraud with respect to such private education loan.
 (c)Private education loan definedFor the purposes of this section, the term private education loan has the meaning given the term in section in section 140(a) of the Truth in Lending Act.. (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605D the following new item:
				
					
						605E. Adverse information in cases of a defrauded student obligor..
 9.Bureau list of credit reporting agenciesThe Bureau of Consumer Financial Protection shall maintain a list of credit reporting agencies in the United States and publish such list of the website on the Bureau of Consumer Financial Protection.
		10.Study and report to Congress on use of non-traditional data in credit scoring
 (a)StudyThe Bureau of Consumer Financial Protection shall carry out a study about the use of non-traditional data—
 (1)by consumer reporting agencies when compiling and furnishing consumer reports; and (2)by persons that create, maintain, or purchase credit scoring models used in making credit decisions.
 (b)ReportNot later than 18 months after the date of the enactment of this section, the Bureau of Consumer Financial Protection shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing all findings and determinations, including any recommendations for any legislative or regulatory changes, made in carrying out the study required under subsection (a).
 (c)DefinitionsFor the purposes of this section, the terms consumer reporting agency and consumer report shall have the meanings given the terms in section 603 of the Fair Credit Reporting Act. 